Citation Nr: 0635848	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  02-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated as 70 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1994 to December 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, and from a December 2005 rating decision 
of the Appeals Management Center (AMC) in Huntington, West 
Virginia.

In December 2003, the veteran appeared at the Chicago RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

In June 2004, the Board remanded this case for due process 
concerns.  On remand, the AMC issued a decision in December 
2005 that increased the veteran's disability rating for 
schizophrenia, paranoid type, from 30 percent to 70 percent, 
effective May 9, 2001, the date of the veteran's increased 
rating claim.  However, because 70 percent is not the maximum 
rating allowed for the veteran's disability, the case has 
been returned for further appellate review.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (claim remains in controversy where 
less than the maximum benefit available is awarded).


FINDING OF FACT

Manifestations of the veteran's paranoid type schizophrenia 
include visual and auditory hallucinations, blunted affect, 
anxiety, depression, paranoia, difficulty establishing and 
maintaining work and social relationships, and delusional 
thinking.






CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
schizophrenia, paranoid type, from May 9, 2001, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9203 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2006).  

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 70 percent disability 
rating for schizophrenia, paranoid type, under 38 C.F.R. § 
4.130, Diagnostic Code 9203.  A 70 percent rating is awarded 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  A GAF score of 21-30 indicates that behavior 
is considerably influenced by delusions, or hallucinations or 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  

The relevant evidence of record includes VA examination 
reports from June 2001 and July 2004, VAMC records, and SSA 
disability records.  According to the June 2001 VA 
examination report, the veteran stated that he was currently 
taking medication and attending outpatient therapy to control 
his symptoms   He reported that his medication made him 
sleepy, making it difficult to get a job.  He also reported 
constant vomiting from the medication.  He reported auditory 
and visual hallucinations and that he could read people's 
thoughts.  He believed that Satan was ruling his life.  He 
experienced ideas of reference.  He reported feeling 
depression.  He denied suicidal or homicidal ideation, and 
denied any history of attempted suicide.  He had difficulty 
concentrating, but not in making decisions. 

The July 2004 mental status examination found the veteran to 
be casually dressed and of pleasant disposition.  There were 
no motor abnormalities.  His mood seemed very subdued.  His 
affect was blunted, and he was almost drooling.  Speech was 
spontaneous, a little monotonous and nasally.  He was 
oriented to time, place, person, and date.  He did not appear 
to be experiencing any perceptual disorder.  He did not 
appear suspicious, but he showed delusional thinking.  He was 
able to perform abstract thinking.  He performed serial three 
subtraction from 100 flawlessly.  He was able to recall three 
out of three items after three minutes.  He knew the name of 
the current president and his immediate predecessor.  
Judgment appeared intact.  The examiner diagnosed 
schizophrenic disorder and assigned a GAF of 38-45.

The July 2004 VA examination report noted that the veteran 
had been receiving outpatient care since approximately 2000, 
and it did not note any periods of hospitalization.  His 
psychiatric symptoms were characterized as frequent, severe, 
and chronic, and the veteran stated they were becoming more 
difficult to handle and cope with.  There appeared to be a 
deterioration in metal and emotional difficulties.  No 
periods of remission were noted.  The veteran occasionally 
lost time from work, but his lost time had increased over the 
past year.  The examiner stated that the veteran's 
occupational functioning was limited to some degree, because 
he could not deal with people and does not trust people.  He 
believed people were thinking bad things about him.  

The veteran characterized himself as being constantly 
anxious, occasionally depressed, and extremely suspicious of 
others.  He had auditory hallucinations and nightmares of 
being abducted by aliens.  The examiner reported that the 
veteran's thought processes were psychotic in their content 
and their disorganization.  His mood was severely impacted by 
the auditory hallucinations and paranoid delusions.  His 
thinking was often circumstantial or tangential.  However, 
the veteran listened attentively to the examiner and tried to 
answer the questions as best as he could.  He often explained 
that Satan was influencing him and that aliens were following 
him.  Cognitive functioning, judgment, and insight were 
impaired.  Inappropriate behavior was shown in that the 
veteran experienced hallucinations involving his belief that 
the CIA was tapping his phones and following him, and he 
believed he could read minds.  There was no suicidal or 
homicidal ideation.

The veteran's personal hygiene was good.  He was oriented to 
person, place, and time.  The veteran complained of memory 
loss that was mostly short-term, which he believed was caused 
by his medications.  No obsessive or ritualistic behavior was 
noted.  Speech was rapid and pressured, and it was relevant 
at times and illogical at other times.  Panic attacks were 
not noted.  Mood was dysphoric and affect was anxious.  
Impulse control appeared satisfactory.  Sleep impairment was 
difficult to assess because the veteran indicated that he 
slept well but that the CIA was shining floodlights into his 
bedroom.  The veteran was considered competent to handle his 
own funds.  The examiner noted the veteran's difficulty 
establishing and maintaining work and social relationships.  
The examiner also noted that the veteran's anxiety and 
suspiciousness led to impaired efficiency in social and 
occupational functioning, but that it did not appear that the 
veteran was unemployable at the present time.  He was 
diagnosed with paranoid schizophrenia and assigned a GAF of 
38.

Included in the records received from SSA is a July 2001 
statement from the veteran's mother.  In relevant part, the 
veteran's mother noted that the veteran's mental problems 
seemed much worse when the veteran was under pressure.  He 
ended up having auditory and visual hallucinations and 
"having all kinds of strange ideas in his head."  This 
would occur even when he was taking his medication.  He was 
hospitalized for hallucinations that occurred while he was 
working as a truck driver, when he believed a demon was on 
his steering wheel shining a bright light into his face.  He 
was not able to go back to work after he got out of the 
hospital.  

The veteran's mother stated that he lived alone but that he 
came over to her house for meals because he could not cook 
for himself.  She had to constantly call the veteran to 
remind him to clean up after himself.  He was able to drive 
around his small town.  Besides visiting his parents and 
siblings, the veteran's only other activity was to go to the 
gym.  His mother thought that he did not have any actual 
friends there but that he did talk to people.  He spent most 
of his time alone or visiting his family.  He constantly 
called his mother or other family members throughout the day.  
He was very forgetful and constantly needed to be reminded of 
things he was supposed to do.  He was very insecure and 
unsure of himself.  His parents were financially supporting 
him.  He needed his parents to make phone calls for him and 
to help him fill out forms.  When he had money, his parents 
had to remind him to save it.  He spent a lot of time on the 
computer and talked to people on the Internet.  His mother 
also stated that the veteran often talked about things that 
didn't make a lot of sense, and that he lacked common sense.  

VAMC treatment records from July 2001 to March 2005 note that 
the veteran hears voices.  They also note that his 
medications are of limited effectiveness, as they help to dim 
the voices but do not make them go away.  Even when on the 
medications, the veteran believes that he has ESP.  He 
describes hallucinations involving the devil telling him to 
do something he does not want to do.  

The Board has determined that the veteran's paranoid type 
schizophrenia most nearly approximates the 100 percent rating 
criteria, representing total occupational and social 
impairment.  The competent evidence of record reflects gross 
impairment in thought processes, persistent delusions and 
hallucinations, an intermittent inability to perform the 
activities of daily living, disorientation to date, and 
memory loss.  

Specifically, the evidence of record repeatedly notes the 
veteran's hallucinations and indicates that these do not end 
even when he is on his medication.  They note that, even when 
taking the medication, the veteran believes that he has ESP 
and that he has often wished he could decrease his dosage so 
that he can better exercise these powers.  The referential 
thinking, delusions involving the CIA and aliens, and 
increased paranoia make it extremely difficult for the 
veteran to interact with people in social or occupational 
settings.  The evidence of record also indicates that the 
veteran's schizophrenia makes him unable to take care of 
himself and that he often relies on his parents to do things 
for him or remind him to perform everyday activities.  The 
veteran's estimated GAF score of 38, and another estimated 
GAF of 38-45, reflects level of impairment that is consistent 
with the 100 percent rating.

There is some evidence that suggests a 70 percent rating is 
more appropriate.  For example, the veteran has not been 
deemed a danger to himself or others.  Also, examination 
reports noted orientation to time, place, and person; impulse 
control appeared satisfactory; and the veteran performed 
fairly well on questions involving memory, judgment, and 
abstract thinking.  However, as the veteran's persistent 
delusions and hallucinations are a symptom of his 
schizophrenia, the Board finds that the preponderance of the 
evidence supports entitlement to a 100 percent rating at this 
time.  The Board has resolved reasonable doubt in the 
veteran's favor regarding the degree of disability and finds 
that the veteran's schizophrenia, paranoid type, more nearly 
approximates the criteria for a 100 percent rating, effective 
May 9, 2001.   

Finally, it is noted that the granting of the claim obviates 
the need for further development pursuant to VA's duty to 
notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  



ORDER

Entitlement to a disability rating of 100 percent for the 
veteran's schizophrenia, paranoid type, is granted, effective 
May 9, 2001, subject to the governing regulations applicable 
to the payment of monetary benefits.  

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


